Stephens, J.
1. In a suit by a railway company against a shipper to recover demurrage charges arising out of an intrastate shipment a written schedule of demurrage charges identified by a witness as “furnished” by the plaintiff, which was not shown to be a schedule of demurrage charges authorized by the State public-service commission, blit which contained on its face a statement that it was “national cardemurrage rules and charges,” was insufficient as proof of a schedule of demurrage charges authorized by the State public-service commission, and was properly rejected when offered in evidence.
2. Evidence of a witness for the plaintiff, the railroad company, that the correct demurrage charges were certain specified amounts, where it appeared that his testimony was based solely upon a schedule of charges furnished him by the plaintiff, which the witness stated contained correct charges for demurrage to be made upon freight-cars covering the period during which demurrage charges had accrued against the ear on which demurrage charges were claimed in this suit, was insufficient to establish the charges for demurrage authorized by the State public-service commission.
3. There being no evidence of a schedule of demurrage charges authorized by the State public-service commission, the court properly directed a nonsuit. Judgment affirmed.

Jenkins, P. J., and, Bell, J., eoneur.